UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-27094 FIRST AMERICAN SCIENTIFIC CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) #201 – 30758 South Fraser Way Abbotsford, Columbia Canada V2T 6L4 (Address of principal executive offices, including zip code.) (604) 850-8959 (telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:199,952,195 as of February 17, 2011. TABLE OF CONTENTS Page PART I. Item 1. Financial Statements. 2 Financial Statements: Consolidated Balance Sheets as of December 31, 2010 (unaudited) and June 30, 2010 F-1 Unaudited Consolidated Statements of Operations for the six month periods ended December 31, 2010 and December 31, 2009 F-2 Unaudited Consolidated Statements of Cash Flows for the six month periods ended December 31, 2010 and December 31, 2009 F-3 Condensed Notes to Financial Statements F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 21 Item 4. Controls and Procedures. 21 PART II. Item 1. Legal Proceedings. 22 Item 1A. Risk Factors. 22 Item 6. Exhibits. 22 Signatures 24 Exhibit Index 25 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. As used herein, the terms “Company,” “we,” “our,” and “us” refer to First American Scientific Corp., a Nevada corporation, unless otherwise indicated.In the opinion of management, the accompanying unaudited consolidated financial statements included in this Form 10-Q reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented.The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. - 2 - FIRST AMERICAN SCIENTIFIC CORP. CONSOLIDATED BALANCE SHEETS December 31, June 30, ASSETS (unaudited) CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance Sales tax refunds Prepaid expenses Inventory TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Property and equipment Less: accumulated depreciation ) ) TOTAL PROPERTY AND EQUIPMENT OTHER ASSETS Technology rights and patents,net of amortization Investments in joint ventures - - TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Current portion of wages payable - related parties Current portion of capital lease obligation Loans payable to related parties TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Capital lease obligations TOTAL LONG-TERM LIABILITIES COMMITMENTS AND CONTINGENCIES - - TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Common stock - $.001 par value, 200,000,000 shares authorized; 199,952,195 shares issued and outstanding Stock options Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY(DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIT) $ $ The accompanying condensed notes are an integral part of these financial statements F-1 - 3 - FIRST AMERICAN SCIENTIFIC CORP CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) Three months ended Six months ended December 31, December 31, (unaudited) (unaudited) (unaudited) (unaudited) REVENUES Revenues from equipment and machine sales $ Royalties Expenses recovered Total Revenue COST OF SALES - - GROSS PROFIT OPERATING EXPENSES Amortization and depreciation Commissions - - Marketing Professional services Salaries and wages Research and development Rent General and administration Foreign Exchange Gains ( losses ) ) Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Gain on sale of asset - Total Other Income (Expense) - - LOSS BEFORE INCOME TAXES ) INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE, BASIC AND DILUTED $ nil $ nil $ nil $ nil WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED The accompanying condensed notes are an integral part of these financial statements F-2 - 4 - FIRST AMERICAN SCIENTIFIC CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS Six months ended December 31 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Depreciation and amortization Stock and options issued for services and compensation Gain on sale of asset ) - Adjustments to reconcile net loss to net cash used by operations: Decrease (increase) in accounts receivable ) Decrease (increase) in sales tax refunds ) ) Decrease (increase) in inventory ) Decrease (increase) in prepaid expenses ) ) Increase (decrease)in customer deposits held - ) Increase (decrease)in accounts payable & accrued expenses ) Increase (decrease)in salaries payable to related parties Net cash provided (used) by operating activities $ ) $ CASH FLOWS FROM INVESTING ACTIVITIES Disposal (purchase) of equipment - ) Proceeds from sale of fixed assets - Net cash provided (used) in investing activities $ $ ) CASH FLOWS FROM FINANCING ACTIVITIES Principal payment on capital leases ) - Loans from related parties Net cash used by financing activities $ $ NET INCREASE (DECREASE) IN CASH CASH - Beginning of period CASH - End of period $ $ Non-cash investing and financing activities: Property acquired through capital lease $ - $ The accompanying condensed notes are an integral part of these financial statements F-3 - 5 - FIRST AMERICAN SCIENTIFIC CORP. Notes to Consolidated Financial Statements December 31, 2010 NOTE 1 – ORGANIZATION AND DESCRIPTION OF BUSINESS First American Scientific Corp. (hereinafter “the Company” or “FASC”) was incorporated in April 1995 under the laws of the State of Nevada primarily for the purpose of manufacturing and operating equipment referred to as the KDS Micronex System.This patented process has the capability of reducing industrial material such as limestone, gypsum, zeolite, wood chips, bio-waste, rubber and ore containing precious metals to a fine talcum-like powder.The process can significantly increase the end value of the host material.The Company maintains an office in Abbotsford, British Columbia, Canada and a demonstration and sales center on the adjacent site.The Company’s year-end is June 30th. The foregoing unaudited interim financial statements of the Company have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Regulation S-K as promulgated by the Securities and Exchange Commission (“SEC”).Accordingly, these financial statements do not include all of the disclosures required by generally accepted accounting principles in the United States of America for complete financial statements. These unaudited interim financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2010.In the opinion of management, the unaudited interim financial statements furnished herein include all adjustments, all of which are of a normal recurring nature, necessary for a fair statement of the results for the interim period presented. The preparation of financial statements in accordance with generally accepted accounting principles in the United States of America requires the use of estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities known to exist as of the date the financial statements are published, and the reported amounts of revenues and expenses during the reporting period.Uncertainties with respect to such estimates and assumptions are inherent in the preparation of the Company’s financial statements; accordingly, it is possible that the actual results could differ from these estimates and assumptions and could have a material effect on the reported amounts of the Company’s financial position and results of operations. Operating results for the six month period ended December 31, 2010 are not necessarily indicative of the results that may be expected for the year ending June 30, 2011. First American Scientific (Canada) Ltd. The Company owns 100% of the outstanding shares of common stock of First American Scientific (Canada) Ltd, a BC company which was formed for the purpose of providing research, development, and other services to FASC and its Canadian customers and licensees. The Company changed its name from First American Power Corp to First American Scientific (Canada) Ltd. on May 26, 2005. First American Scientific Corp ( Malaysia ) Bhd. Sdn, As of December 31, 2010 the Company had a 50% non-controlling joint venture ownership interest inFirst American Scientific Malaysia Bhd Sdn. The joint venture acts as marketing and manufacturing representative under license for Malaysia, Thailand, Singapore and Indonesia. On June 30, 2009, due to the lack of availability of audited financial reports from Malaysia, it was concluded that there is some doubt regarding the ability of the joint venture to continue as a going concern and we have fully impaired the carrying value of our interest in the Malaysian joint venture. F-4 - 6 - FIRST AMERICAN SCIENTIFIC CORP. Notes to Consolidated Financial Statements December 31, 2010 JP FASKorea Co Ltd, - ( South Korea ) As of December 31, 2010 the Company had a 50% non-controlling joint venture ownership interest inJP FASKorea Co. Ltd. The joint venture acts as marketing and manufacturing representative under license for South Korea.On June 30, 2009, due to the lack of availability of audited financial reports, it was concluded that there is some doubt regarding the ability of the joint venture to operate as going concern and we have fully impaired the carrying value of our interest in the Korean joint venture. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies of FASC is presented to assist in understanding the Company’s financial statements.The financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity.These accounting policies conform to accounting principles generally accepted in the United States of America and have been consistently applied in the preparation of the financial statements. Accounting Method The Company uses the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Accounts Receivable The Company carries its accounts receivable at cost less an allowance for doubtful accounts.At December 31, 2010 and 2009 accounts receivable were $6,334 and $78,563. Management determined that no allowance for doubtful accounts was required at either date based upon their assessment of individual account balances. A receivable is considered past due if payments have not been received by the Company for 90 days.Any amounts collected at a later date will be included in income. Advertising Expenses Advertising expenses consist primarily of costs incurred in the design, development, and printing of Company literature and marketing materials.The Company expenses all advertising expenditures as incurred. Cash and Cash Equivalents For purposes of its statement of cash flows, the Company considers all short-term debt securities purchased with a maturity of three months or less to be cash equivalents. Compensated Absences Employees of the Company are entitled, by Canadian law, for paid time off equal to four percent of their wages.At December 31, 2010, no amounts were accrued as the amounts were deemed to be immaterial. Concentration of Risk The Company maintains its Canadian cash accounts in primarily one commercial bank in Vancouver, British Columbia, Canada.Its US dollars are maintained in a US dollar bank account in Vancouver, British Columbia, Canada and in a US bank in Washington State, USA. All accounts receivables and sales are booked in US dollars. All manufacturing costs and operating costs are primarily incurred in Canadian dollars. F-5 - 7 - FIRST AMERICAN SCIENTIFIC CORP. Notes to Consolidated Financial Statements December 31, 2010 The Company uses the US dollar as its primary currency and records all international contacts in US dollars, except for sales to Canadian customers which are generally recorded in Canadian dollars. The majority of our operational expenses, are incurred in Canadian dollars.Recent fluctuations of the US dollar vs. the Canadian has given us a foreign exchange loss on our Canadian dollar liabilities and a gain in the value our Canadian assets. The reverse would be true if the US dollar was to strengthen against the Canadian dollar as was the case in recent history.These changes are reported as exchange gains and losses and included in Net Income. Relative to our total financial position, these fluctuations are not considered material at this time. The Company attempts to, whenever practical, meet our Canadian obligations with our Canadian dollars, and meet our US obligations with our US dollars which we hold in separate accounts. This minimizes our exposure to currency fluctuations as much as possible. The Company contracts primarily with one Canadian manufacturer for the production of the KDS machine for customers in the North American and European markets.To the extent that we rely on them to supply our equipment and provide us with engineering and design assistance locally, we could face delays or cost increases if our relationship with them ceased.In this event, we could utilize the manufacturing facilities of our joint venture partners in Malaysia or Korea as backup while seeking alternate arrangements in North America. Derivative Instruments Historically, the Company has not entered into derivatives contracts to hedge existing risks or for speculative purposes.At December 31, 2010, the Company has not engaged in any transactions that would be considered derivative instruments or hedging activities. Fair Value of Financial Instruments Our financial statements include the following financial instruments: cash and cash equivalents, accounts receivable, accounts payable, and accrued expenses. We believe the carrying amounts of these assets and liabilities in the financial statements approximate the fair values of these financial instruments at December 31, 2010 and June 30, 2010. Fair value is defined as the exchange price that would be received to sell an asset or paid to transfer a liability (i.e., the “exit price”) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. Foreign Currency Translation Assets and liabilities of the Company’s foreign operations are translated into U.S. dollars at the period-end exchange rates, and revenue and expenses are translated at the average exchange rates during the period.Exchange gains and losses arising on translation are included as a separate component of net income. Any material fluctuations in foreign currency exchange rates could have an impact on our balance sheet as expressed in US dollars. Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.This basis of accounting contemplates the recovery of the Company’s assets and the satisfaction of its liabilities in the normal course of operations. As shown in the accompanying financial statements, the Company has incurred an accumulated deficit of $15,440,278 through December 31, 2010 and has limited cash resources.The Company recorded increased revenues during the year ended June 30, 2010, but generated a net loss of $161,312. As a result, there is substantial doubt about the Company’s ability to continue as a going concern as working capital remains negative. F-6 - 8 - FIRST AMERICAN SCIENTIFIC CORP. Notes to Consolidated Financial Statements December 31, 2010 Management plans to increase sales through current channels and develop new sales opportunities.Management has also established plans to increase the sales of the Company’s products by continued research and development and combining technology with its licensees in Canada and Japan, and through its joint ventures in Malaysia and Korea. If the Company is unable to increase revenue, then it will need to re-assess its future business viability. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might be necessary in the event the Company cannot continue in existence. Impairment of Long-Lived Assets The Company reviews its long-lived assets quarterly to determine if any events or changes in circumstances have transpired which indicate that the carrying value of its assets may not be recoverable.The Company determines impairment by comparing the present value of future cash flows estimated to be generated by its assets to their respective carrying amounts. As of December 31, 2010, no impairments were deemed necessary. Inventory The Company utilizes a third party contract manufacturer for the production of the KDS machine. The Company has negotiated fixed production costs. Inventory included finished goods and work in progress is based on an estimated percentage of completion for each machine. The value of the inventory is stated at cost and based upon the specific identification of each unit. As of December 31, inventory included: Work in progress $ $
